Citation Nr: 1732523	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  15-00 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased  rating for chronic obstructive pulmonary disease (COPD) with asthma, currently rated 30 percent prior to May 20, 2015, and 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In July 2015, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In September 2015, the Board issued a decision denying the Veteran's appeal seeking a disability rating in excess of 30 percent for COPD.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an April 2016 Order, the Court vacated the September 2015 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In May 2016, the Board remanded the claim for further development.

In a May 2017 rating decision, the RO assigned a 60 percent rating for COPD with asthma, effective May 20, 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 20, 2015, pulmonary function test results of June 2014 revealed the Veteran's post-bronchodilator Forced Expiratory Volume in one second (FEV-1) /Forced Vital Capacity (FVC) was 63 percent, and was noted to most accurately reflect the Veteran's then pulmonary function.

2.  From May 20, 2015, the evidence does not show that the Veteran's COPD is manifested by pulmonary function test (PFT) results showing a Forced Expiratory Volume in one second (FEV-1) of less than 40 percent of predicted value, a FEV-1 to Forced Vital Capacity (FEV-1/FVC) ratio of less than 40 percent, a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of less than 40 percent predicted, a maximum exercise capacity less than 15 ml/kg/min oxygen consumption, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or the requirement of outpatient oxygen therapy.  

CONCLUSION OF LAW

The criteria for an increased evaluation for COPD with ashma, rated 30 percent prior to May 20, 2015, and 60 percent thereafter, have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6604 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Analysis

The Veteran was initially granted service connection for bronchial asthma and was assigned an evaluation of 10 percent from February 10, 1946.  The Veteran's evaluation was determined to be noncompensable from May 14, 1951 to October 4, 2013.  In the July 2014 rating decision at issue, the RO increased the Veteran's rating for the respiratory disability, recharacterized as COPD, to 30 percent effective October 4, 2013.  In a May 2017 rating decision, the RO assigned a 60 percent rating for COPD, effective May 20, 2015.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

As noted, the Veteran is service connected for COPD which is evaluated under Diagnostic Code 6604.  Under Diagnostic Code 6604, a 30 percent evaluation is warranted for pulmonary function tests showing FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) 56 to 65 percent predicted.  

A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97 (2016), Diagnostic Code 6604.

Additionally, when there is a disparity between the results of different pulmonary function tests (PFTs) so that the level of evaluation would differ depending on which test result is used, the evaluation is to be assigned based on the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. 
§ 4.96 (d)(6) (2016).

The provisions of 38 C.F.R. § 4.96 (d)(5) mandate that, when evaluating based on PFTs, use post-bronchodilator results in applying the evaluation criteria unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  

Pulmonary testing conducted in June 2014 revealed pre-bronchodilator FEV-1 of 44 percent predicted, and post-bronchodilator FEV-1 of 49 percent predicted.  Pre-bronchodilator FEV-1/FVC was 61 percent predicted, and post-bronchodilator FEV-1/FVC was 63 percent predicted.  The DLCO was not recorded as the examiner found such was not indicated for the Veteran's condition.  The examiner noted that the FEV-1/FVC% test result most accurately reflected the Veteran's pulmonary function.  The examiner noted that the Veteran reported using an inhaled bronchodilator daily.  The examiner also noted the use of antibiotics but did not require the use of oral or parenteral corticosteroids medications or oxygen therapy. 

A respiratory conditions disability benefits questionnaire, dated May 18, 2015, noted pulmonary function testing conducted in "2013" revealed pre-bronchodilator FEV-1 of 44 percent predicted, and post-bronchodilator FEV-1 of 50 percent predicted.  Pre-bronchodilator FEV-1/FVC was 58 percent predicted and post-bronchodilator FEV-1/FVC was 56 percent.  The DLCO was not recorded as the May 2015 VA examiner found such was not indicated for the Veteran's condition.  The examiner noted that the Veteran reported using an inhaled bronchodilator daily.  The May 2015 examiner also reported that the FEV-1/FVC test result most accurately reflected the Veteran's current pulmonary function.

As noted in the May 2016 Board remand, in the April 2016 Joint Motion, the parties concluded that one of the Board's findings, that the May 2015 VA examiner indicated that the FEV-1/FVC result from the PFT most accurately portrayed the level of the Veteran's service-connected disability, was unsupported by the record.  The Joint Motion stated that "the May 2015 VA examiner did not specifically state or make an indication as to which result more accurately portrayed the level of disability.  The parties agreed that the Board must seek clarification from the May 2015 examiner on this point.  

While the numbers recorded by the May 2015 examiner under the PFT results corresponded to those captured by Mercy Medical Center on a note dated May 20, 2015, the DBQ itself was dated May 18, 2015 and the report stated that the PFT results were from testing performed in "2013."

As there remained some confusion with regard to the May 2015 examination report and in order to comply with the Court's remand instructions, the Board remanded the claim for an addendum opinion from the May 2015 examiner clarifying the date of the PFT corresponding to the results recorded on the examination report and confirming which test result most accurately reflected the level of the Veteran's COPD.

In a July 2016 addendum opinion, the May 2015 examiner apologized for the typo and clarified that the results that were reviewed were from May 20, 2015.

In another addendum opinion, dated in April 2017, in response to the question of which PFT results of May 20, 2015 most accurately reflect the Veteran's disability level, the answer was FEV1.   The examiner stated that the FEV1 measures the amount of obstruction as air is exhaled forcefully within one minute and that this is the most accurate measure for COPD.

The clinical evidence in this case reveals that prior to May 20, 2015, an evaluation greater than 30 percent is not warranted.  The June 2014 examination report revealed post-bronchodilator FEV-1/FVC of 63 percent which warrants the current 30 percent rating prior to May 20, 2015.  The June 2014 examiner specifically stated that the FEV-1/FVC test result most accurately portrayed the level of the Veteran's service-connected disability.  Therefore, a disability rating higher than 30 percent prior to May 20, 2015 for the Veteran's COPD is not warranted. 

The Board also finds that from May 20, 2015, an evaluation in excess of 60 percent for the Veteran's COPD is not warranted.  The April 2017 VA examiner confirmed that the FEV-1 result on the May 20, 2015 PFT most accurately reflected the Veteran's disability level.  As noted above, the post-bronchodilator FEV-1 was 50 percent predicted, which corresponds with the current 60 percent rating.  In order to obtain a higher rating of 100 percent for the Veteran's COPD, a FEV1 of less than 40 percent predicted value must be demonstrated, which is not found in the 2015 PFT results.  Thus, a disability rating higher than 60 percent from May 20, 2015, for the Veteran's COPD is not warranted.

As noted above, the regulations do not require the examiner to provide a rationale for his/her determination.  Rather, the Board, in evaluating the Veteran's disability level, is directed to use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96 (d)(6).  Thus, in accordance with 38 C.F.R. § 4.96 (d)(6), the Board will apply the diagnostic criteria to this particular test.

The Board acknowledges the Veteran's contentions that his service-connected COPD warrants a higher evaluation.  While the Board does not question the Veteran's lay reports, in determining the actual degree of disability, the Board finds that there has been no demonstration that the Veteran has the requisite knowledge, skill or expertise to be deemed competent to assess the level of severity of the disability at issue pursuant to the applicable Diagnostic Code criteria.  Objective medical examinations are more probative of the degree of the Veteran's impairment in this regard.  As such, the opinions and observations of the Veteran, as a lay person, are of less probative weight than the competent medical evidence in determining whether the rating criteria under 38 C.F.R. § 4.97 with respect to determining the severity of his service-connected COPD, as the rating criteria specifically contemplate the application of objective pulmonary function testing.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

Ratings under 38 C.F.R. § 4.96, Diagnostic Codes 6600 through 6817 and 6822 through 6847will not be combined.  A single rating will be assigned under the rating code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a). 

The June 2014 VA examiner noted a diagnosis of chronic bronchitis in 1946. However, the June 2014 VA examiner further stated the bronchial asthma has now been replaced with COPD and that the Veteran's lung disease, now regarded as severe, is chronic, and is not episodic of wheezing characteristics of asthma. Nonetheless, the Board has also considered whether a higher rating could be assigned under Diagnostic Code 6602 as the May 2015 VA examiner diagnosed asthma.  Under Diagnostic Code 6602, a 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is assigned for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  However, the May 2015 VA examiner stated the Veteran had not had asthma attacks or exacerbations in the past 12 months nor did he visit a physician for exacerbations.  Additionally, the May 2015 VA examiner found that the Veteran did not take systemic corticosteroids, thus, a rating in excess of 60 percent under this code is not warranted from May 20, 2015.  Also, assignment of an additional separate rating under this code is impermissible.  38 C.F.R. § 4.96(a).

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and there is not reasonable doubt to be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

Neither the Veteran nor his representative has raised any other issues, nor has any other issues been reasonably raised by the record, with respect to the disability at issue.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).


ORDER

Entitlement to an increased rating for COPD with asthma, rated 30 percent prior to May 20, 2015, and 60 percent thereafter, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


